

116 S3311 IS: Promoting United States Wireless Leadership Act of 2020
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3311IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mr. Johnson (for himself and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Assistant Secretary of Commerce for Communications and Information to take certain actions to enhance the representation of the United States and promote United States leadership in communications standards-setting bodies, and for other purposes.1.Short titleThis Act may be cited as the Promoting United States Wireless Leadership Act of 2020.2.Representation and leadership of United States in communications standards-setting bodies(a)DefinitionsIn this section:(1)3GPPThe term 3GPP means the 3rd Generation Partnership Project.(2)5G networkThe term 5G network means a fifth-generation mobile network as described by 3GPP Release 15 or higher.(3)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(4)Cloud computingThe term cloud computing has the meaning given the term in Special Publication 800–145 of the National Institute of Standards and Technology, entitled The NIST Definition of Cloud Computing, published in September 2011, or any successor publication.(5)Communications networkThe term communications network means any of the following:(A)A system enabling the transmission, between or among points specified by the user, of information of the user’s choosing.(B)Cloud computing resources.(C)A network or system used to access cloud computing resources.(6)Not trustedThe term not trusted means, with respect to a company or stakeholder, that the company or stakeholder is determined by the Assistant Secretary to pose a threat to the national security of the United States. In making such a determination, the Assistant Secretary shall rely solely on one or more of the following determinations:(A)A specific determination made by any executive branch interagency body with appropriate national security expertise, including the Federal Acquisition Security Council established under section 1322(a) of title 41, United States Code.(B)A specific determination made by the Department of Commerce pursuant to Executive Order No. 13873 (84 Fed. Reg. 22689; relating to securing the information and communications technology and services supply chain).(C)Whether a company or stakeholder produces or provides covered telecommunications equipment or services, as defined in section 889(f)(3) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1918).(b)Duties of Assistant SecretaryIn order to enhance the representation of the United States and promote United States leadership in standards-setting bodies that set standards for 5G networks and for future generations of wireless communications networks, the Assistant Secretary shall, in consultation with the National Institute of Standards and Technology—(1)equitably encourage participation by companies and a wide variety of relevant stakeholders, not including any company or relevant stakeholder that the Assistant Secretary has determined to be not trusted, in such standards-setting bodies (to the extent such standards-setting bodies allow companies and relevant stakeholders to participate); and(2)equitably offer technical expertise to companies and a wide variety of relevant stakeholders, not including any company or relevant stakeholder that the Assistant Secretary has determined to be not trusted, to facilitate such participation (to the extent such standards-setting bodies allow companies and relevant stakeholders to participate).(c)Standards-Setting bodiesThe standards-setting bodies referred to in subsection (b) include—(1)the International Organization for Standardization;(2)the voluntary standards-setting bodies that develop protocols for wireless devices and other equipment, such as the 3GPP and the Institute of Electrical and Electronics Engineers; and(3)any standards-setting body accredited by the American National Standards Institute or Alliance for Telecommunications Industry Solutions.(d)BriefingNot later than 60 days after the date of the enactment of this Act, the Assistant Secretary shall brief the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives on a strategy to carry out subsection (b).